Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Continued Examination
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2022 has been entered.  Claims 55-59 and 61-69 are pending in this application, with claims 67-69 withdrawn from consideration as directed to a non-elected invention.  Thus claims 55-59 and 61-66 are examined herein.

Rejections – 35 U.S.C. 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 55-59 and 61-66 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a) It is unclear what is meant by “a desired R-phase characteristic of depressing Mp” in line 6 of claim 55.  What specific relationship is Applicant attempting to claim between the R-phase and the melting point of the material?  Or is Applicant stating that by aging below 3000C, one both produces an R-phase in the material and depresses the melting point of the material?  Clarification is required.
	b) In claim 64, line 2, it is unclear what would or would not be within the scope of a “Titanium substitution material”.
	c) In claim 66 as amended, the meaning of “an R-phase stabilization with respect to Austenite and a trajectory of loading and unloading at a normal body temperature between R-phase and Martensite” is uncertain.  Specifically, what effect does aging below 3000C have upon the presence of and/or the transformation between R-phase and austenite in the material being treated?  Further, what is a “trajectory of loading and unloading”?  Is Applicant intending to state that both R-phase and martensite are stable in the material at normal body temperature, and that therefore those two phases will coexist at that temperature (possibly dependent upon the rate at which the material is heated or cooled)? Or is this phrase intending to state that actual phase transformations occur in the material, at body temperature or otherwise?  Then, regardless of what the microstructural characteristics are of the material, are those characteristics exhibited during a step of aging below 3000C, or are they merely characteristics imparted to the material due to that aging step?
	d) Claims dependent upon any of the above, either directly or indirectly, are likewise rejected under this statute.

				Response to Arguments
5.	Applicant’s remarks filed October 26, 2022 have been fully considered, with the following effect:
	a) The objection made in the previous Office Action is overcome.  Further, the examiner accepts that the meanings of Rp, Mp, R*p and M*p are sufficiently set forth in the present specification.
	b) With respect to item 4(b) supra, Applicant notes that the term “Titanium substitution material” is recited in para [0009] of the specification as filed.  The examiner is not alleging a lack of written description of this term, but rather that the scope of the term is uncertain.  Other than the specific materials identified in e.g. claim 66, what materials would or would not be considered to fall into the category of “Titanium substitution material”?
	c) With respect to items 4(a) and 4(c) supra, Applicant alleges that a reading of the specification would enable one of skill in the art to understand the meaning of the various phrases used in the present claims.  The examiner respectfully disagrees.  Independent claims 55 and 66 clearly require three steps:
	i) cold drawing, extruding or rolling (claim 55) or cold or warm working (claim 66),
	ii) aging at 300-7000C,
	iii) further aging below 3000C.
What is not clear from the claims is what effect those steps have upon the phase structure of a material subject to those steps, and/or what phase(s) would be present in such a material and at what temperatures.  Claims 55 and 66 merely indicate that one achieves “desired” R-phase characteristics, and it is uncertain how one would define such “desired” characteristics nor what the metes and bounds would be of those characteristics.  The claims fail to inform those skilled in the art about the scope of the invention with reasonable certainty; see Nautilus v. Biosig Instruments, 134 S.Ct. 2120, 110 USPQ2d 1688 (2014).

				Additional Prior Art
6.	The art cited on the attached PTO-892 form is of interest.  CN 107475652 discloses treating a TiNi based memory alloy by plastic deformation such as cold rolling or drawing, annealing at 400-6000C, and aging at 150-3000C, to adjust the temperature range at which an R-phase is present in the alloy (see page 3 of the translation of CN ‘652).  However, the publication date of CN ‘652 was subsequent to the filing date of the present invention.

				Allowable Subject Matter
7.	Claims 55-59 and 61-66 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.




							
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WYSZOMIERSKI whose telephone number is (571) 272-1252. The examiner can normally be reached on Monday thru Friday from 8:30 am to 5:00 pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks, can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/GEORGE WYSZOMIERSKI/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        November 23, 2022